            Case 1:20-cv-00706-JL Document 11-1 Filed 08/24/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

  RICHARD DASCHBACH and ELCINDA                       Case No. 1:20-cv-706-JL
  PERSON, individually, and on behalf of all
  others similarly situated,

                  Plaintiffs,

  v.

  ADVANCED MARKETING &
  PROCESSING, INC. d/b/a PROTECT MY
  CAR, a Florida corporation,

                  Defendant.

                        DECLARATION OF JEFFREY A. BACKMAN

       I, Jeffrey A. Backman, declare as follows:

       1.       My name is Jeffrey A. Backman, and I am a partner with the law firm of

Greenspoon Marder LLP located at 200 East Broward Boulevard, Suite 1800, Fort Lauderdale,

Florida 33301. My telephone number is (954) 491-1120.

       2.       I am an attorney duly admitted and licensed to practice before the state courts of

the State of Florida since 2003. I am also admitted to practice in the following federal courts since

the following dates: U.S. District Court, District of Arizona (11.27.13); U.S. District Court, Central

District of California (08.11.14); U.S. District Court, Southern District of California (12.05.13);

U.S. District Court, District of Colorado (2009); U.S. Bankruptcy Court, Southern District of

Florida (2010); U.S. District Court, Northern District of Florida (2004); U.S. District Court,

Middle District of Florida(2013); U.S. District Court, Southern District of Florida (04.09.04); U.S.

District Court, Eastern District of Michigan (01.23.08); U.S. District Court, Western District of

Michigan (10.22.13); U.S. District Court, Northern District of New York (10.15.13); U.S. District

Court, Eastern District of New York (09.10.13); U.S. District Court, Northern District of Ohio
               Case 1:20-cv-00706-JL Document 11-1 Filed 08/24/20 Page 2 of 2




(08.12.14); U.S. Court of Appeals, First Circuit (07.14.09); U.S. Court of Appeals, Second Circuit

(04.25.13); U.S. Court of Appeals, Eleventh Circuit (2007); U.S. Court of Appeals, District of

Columbia Circuit (06.17.13).

          3.       I certify that I am an attorney in good standing and am eligible to practice in these

courts.

          4.       I certify that I have never been disciplined by any bar and I am not involved in any

pending disciplinary matters.

          5.       I have never been denied pro hac vice status or had my pro hac vice status revoked

by any court.

          I declare under penalty of perjury that the foregoing statements are true and correct.



                                                 /s/ Jeffrey A. Backman_______________________
                                                 Jeffrey A. Backman

Dated: August 24, 2020




                                               -2-
117403\16042182.v1
117403\16046017.v1
